Exhibit 10.5

 

NON-COMPETITION AGREEMENT

 

This Non-Competition Agreement (this “Agreement”) is made as of September 8,
2015 by and among Joe’s Jeans Inc. (“Parent”), Hudson Clothing Holdings, Inc.
(“Company”) and Peter Kim (“Kim”) but is not effective until the Closing (as
defined in the Agreement and Plan of Merger, dated as of September 8, 2015 among
RG Parent, LLC (“RG”), JJ Merger Sub LLC (“Merger Sub”) and Parent (the
“Transaction Agreement”)) under the Transaction Agreement (the date of such
Closing, the “Closing Date”).

 

BACKGROUND:

 

A.                                    Pursuant to Transaction Agreement, Merger
Sub will be merged with and into RG (the “Merger”), with RG surviving the merger
as a wholly-owned subsidiary of Parent.

 

B.                                    In connection with the Merger, the holders
of Parent’s convertible notes have agreed to exchange their notes (the
“Exchange”) for cash, common stock and modified convertible notes (the new note
to be received by Kim, the “Modified Note”) pursuant to the Rollover Agreement,
dated as of September 8, 2015 among Parent, Kim and the other parties thereto
(the “Rollover Agreement”).

 

C.                                    Kim is the holder of convertible notes. 
Kim acknowledges that he is entering into this Agreement in consideration for
the Exchange.

 

D.                                    Pursuant to the Rollover Agreement, Kim is
required to execute and deliver this Agreement in connection with the Closing.

 

E.                                     RG would not have entered into the
Transaction Agreement if Kim did not enter into this Agreement, and Kim is
receiving substantial benefits under the Rollover Agreement and pursuant to the
Exchange.

 

F.                                      Undefined capitalized terms herein are
defined in the Transaction Agreement.

 

NOW THEREFORE, Parent, Company and Kim, intending to be legally bound, hereby
agree as follows:

 

1.                                      Restrictive Covenants.  To assure that
Parent and Company will realize the benefits of the transactions contemplated
the Transaction Agreement (the “Transactions”) and in consideration of the
substantial benefits that Kim is receiving under the Transaction Agreement, Kim
hereby agrees with Parent and Company that:

 

1.1                               Kim shall not, from the Closing Date until the
earliest of (i) the third (3rd) anniversary after the Closing Date, (ii) six
months after a Corporate Event (as defined in the Modified Note) of Parent or
the Company, (iii) 60 days after the occurrence of any Event of Default (as
defined in the Modified Note; for purposes of this Agreement, the term “Company”
as used in the definition of Event of Default shall be deemed to also apply to
Company) of the Modified Note, which Event of Default has not been previously
cured by

 

1

--------------------------------------------------------------------------------


 

Parent or waived by Kim, provided that if Kim remains employed by the Company
and the Event of Default is cured by Parent or waived by Kim within 60 days
after the occurrence, such Event of Default shall be deemed not to have
occurred, and (iv) the termination of Kim’s employment without Cause or for Good
Reason (as such terms are defined in the Employment Agreement) (the earlier of
(i)-(iv), the “Termination Date”), directly or indirectly, alone or as an
officer, director, employee, owner, partner, joint venturer, member, manager,
consultant, agent, independent contractor, or Equity Interest holder of, or
lender to, any Person or business, engage in, compete with, or permit his name
to be used by or in connection with the business of developing, manufacturing,
selling, marketing, distributing and/or licensing of premium denim apparel wear
of the type sold by Company or Parent and each of their respective subsidiaries
(the “Company Group”) as of the Closing (“Restricted Business”); provided that
nothing herein shall in any way restrict any involvement by Kim in any manner in
the Outside Activities (as defined in the Employment Agreement).  In addition,
at any time, Kim shall be permitted to, directly or indirectly, own an interest
in and, when not employed by Hudson Clothing LLC, take part in and/or manage or
operate the Historical Family Businesses (as defined below).  “Historical Family
Businesses” means the business of manufacturing, selling, distributing,
transporting, delivering and marketing junior and missy moderate sportswear and
such additional apparel business as conducted by Kim’s family from time to time
which is not competitive the Company Group.

 

1.2                               Kim, Company and Parent agree and acknowledge
that the restrictions in this Section 1 are reasonable in scope and duration and
are necessary to protect Company, Parent and their respective Affiliates after
the Closing.  If any provision of this Section 1, as applied to any party hereto
or to any circumstance, is adjudged by a Governmental Authority, arbitrator, or
mediator to be unenforceable, illegal or invalid in accordance with its terms,
the same will in no way affect any other circumstance or the enforceability of
the remainder of this Agreement.  If any such provision, or any part thereof, is
held not to be enforceable in accordance with its terms because of the duration
of such provision, the area covered thereby, or the scope of the activities
covered, Parent, Company and Kim agree that the Governmental Authority,
arbitrator, or mediator making such determination will have the power (and is
hereby instructed by the parties) to reduce the duration, area, and/or scope of
activities of such provision, and/or to delete or modify specific words or
phrases (it being the intent of the parties that any such reduction or
modification be limited to the minimum extent necessary to render such provision
enforceable) and in its reduced or modified form such provision will then be
legal, valid and enforceable in accordance with its terms and will be enforced.

 

2.                                      Conflicts of Interest.  Kim represents
to Parent and Company that there are no restrictions, agreements or
understandings, oral or written, to which Kim is a party or by which Kim is
bound that prevents or makes unlawful Kim’s execution or performance of the
terms and conditions of this Agreement.

 

3.                                      Miscellaneous.

 

3.1                               Entire Agreement.  This Agreement and the
Rollover Agreement and the certificates, documents, instruments and writings
that are delivered pursuant hereto and thereto, constitute the entire agreement
and understanding of the parties hereto in respect of the subject hereof and
supersede all prior understandings, agreements, or representations by or

 

2

--------------------------------------------------------------------------------


 

among the parties, written or oral, to the extent they relate in any way to the
subject matter hereof.  Except as expressly contemplated hereby and except for
Parent’s Affiliates, each of which will be deemed a third party beneficiary of
all obligations of Kim under this Agreement, there are no third party
beneficiaries having rights under or with respect to this Agreement. 
Notwithstanding the provisions of this Section 3.1, the Parties acknowledge that
Kim, Company, Parent and certain of their Affiliates have entered into a
separate employment agreement dated as of September 8, 2015 (the “Employment
Agreement”), and nothing stated herein affects the enforceability of the
Employment Agreement.

 

3.2                               Successors.  All of the terms, agreements,
covenants, representations, warranties, and conditions of this Agreement are
binding upon, and inure to the benefit of and are enforceable by, the parties
hereto and their respective successors.

 

3.3                               Assignment.  No party hereto may assign either
this Agreement or any of its rights, interests, or obligations hereunder without
the prior written approval of the other parties hereto; provided, however, that
Parent may (a) assign any or all of its rights and interests hereunder to one or
more of its Affiliates, (b) designate one or more of its Affiliates to perform
its obligations hereunder (in any or all of which cases Parent nonetheless will
remain responsible for the performance of all of its obligations hereunder), and
(c) assign its rights and delegate its duties to any successor entity resulting
from any liquidation, merger, consolidation, reorganization, or transfer of all
or substantially all of the assets or stock of Parent or Company.

 

3.4                               Notices.  All notices, requests, demands,
claims and other communications hereunder will be in writing.  Any notice,
request, demand, claim or other communication hereunder will be deemed duly
given if (and then three (3) Business Days after) it is sent by registered or
certified mail, return receipt requested, postage prepaid, and addressed to the
intended recipient as set forth below:

 

If to Parent or Company:

 

Joe’s Jeans
2340 S. Eastern Avenue
Commerce, California  90040

 

Attn                        Chief Executive Officer
Fax:                       (323) 837-3791

 

Copy to (which will not constitute notice):

 

Skadden, Arps, Slate, Meagher & Flom LLP
300 South Grand Avenue, Suite 3400
Los Angeles, California  90071

 

Attn                        Jeffrey H. Cohen
                                                Andrew D. Garelick

 

Fax:                       (213) 687-5600

 

3

--------------------------------------------------------------------------------


 

If to Kim:

 

Peter Kim
4411 Dundee Dr
Los Angeles, CA 90027

 

Any party hereto may send any notice, request, demand, claim, or other
communication hereunder to the intended recipient at the address set forth above
using any other means (including personal delivery, expedited courier, messenger
service, telecopy, telex, ordinary mail, or electronic mail), but no such
notice, request, demand, claim, or other communication will be deemed to have
been duly given unless and until it actually is received by the intended
recipient.  Any party hereto may change the address to which notices, requests,
demands, claims, and other communications hereunder are to be delivered by
giving the other parties hereto notice in the manner herein set forth.

 

3.5                               Definitions.

 

(a)                                 “Commitment” means (i) options, warrants,
convertible securities, exchangeable securities, subscription rights, conversion
rights, or other Contracts that could require a Person to issue any of its
Equity Interests or sell any Equity Interests it owns in another person;
(ii) any other securities convertible into, exchangeable or exercisable for, or
representing the right to subscribe for any Equity Interest of a Person or owned
by a Person; (iii) statutory pre-emptive rights or pre-emptive right granted
under a Person’s Organizational Documents; and (iv) stock appreciation rights,
phantom stock, profit participation, or other similar rights with respect to a
Person.

 

(b)                                 “Equity Interest” means (i) with respect to
a corporation, any and all Equity Interests and any Commitments with respect
thereto, (ii) with respect to a partnership, limited liability company, trust or
similar Person, any and all units, interests or other partnership/limited
liability company interests, and any Commitments with respect thereto, and
(iii) any other direct or indirect ownership or participation in a Person.

 

(c)                                  “Losses” means any and all actual losses,
claims, damages, liabilities, expenses (including reasonable attorneys’ and
accountants’ fees), assessments and Taxes.

 

(d)                                 “Organizational Documents” means the
articles of incorporation, certificate of incorporation, charter, bylaws,
articles of formation, operating agreement, certificate of limited partnership,
partnership agreement, and all other similar documents, instruments or
certificates executed, adopted, or filed in connection with the creation,
formation, or organization of a Person, including any amendments thereto.

 

3.6                               Specific Performance.  Each party hereto
acknowledges and agrees that the other parties hereto would be damaged
irreparably if any provision of this Agreement is not performed in accordance
with its specific terms or is otherwise breached, and that money damages alone
would be an inadequate remedy to compensate the non-breaching party and its
Affiliates for any such breach.  Accordingly, each party hereto agrees that the
other parties will be entitled to an injunction or injunctions to prevent
breaches of the provisions of this

 

4

--------------------------------------------------------------------------------


 

Agreement and to enforce specifically this Agreement and its terms and
provisions in any Action instituted in any court of the United States or any
state thereof having jurisdiction over the parties hereto and the matter, in
addition to any other remedy to which they may be entitled at Law or in equity,
which other remedies, including Losses, will in no way be limited by the
foregoing.

 

3.7                               Submission to Jurisdiction; No Jury Trial.

 

(a)                                 Submission to Jurisdiction.  Each party
hereto submits to the jurisdiction of any state or federal court sitting in Los
Angeles, California, in any Action arising out of or relating to this Agreement
and agrees that all claims in respect of the Action may be heard and determined
in any such court.  Each party hereto also agrees not to bring any Action
arising out of or relating to this Agreement in any other court.  Each party
hereto agrees that a final judgment in any Action so brought will be conclusive
and may be enforced by Action on the judgment or in any other manner provided at
Law or in equity, with all rights to appeal.  Each party hereto waives any
defense of inconvenient forum to the maintenance of any Action so brought and
waives any bond, surety, or other security that might be required of any other
party hereto with respect thereto.

 

(b)                                 Waiver of Jury Trial.  THE PARTIES HERETO
EACH HEREBY AGREE TO WAIVE THEIR RESPECTIVE RIGHTS TO JURY TRIAL OF ANY DISPUTE
BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OTHER AGREEMENTS RELATING
HERETO OR ANY DEALINGS AMONG THEM RELATING TO THE TRANSACTIONS.  The scope of
this waiver is intended to be all encompassing of any and all Actions that may
be filed in any court and that relate to the subject matter hereof and of the
Transactions, including, contract claims, tort claims, breach of duty claims and
all other common Law and statutory claims.  The parties hereto each acknowledge
that this waiver is a material inducement to enter into a business relationship
and that they will continue to rely on the waiver in their related future
dealings.  Each party hereto further represents and warrants that it has
reviewed this waiver with its legal counsel, and that each knowingly and
voluntarily waives its jury trial rights following consultation with legal
counsel.  NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED ORALLY OR IN WRITING, AND THE
WAIVER WILL APPLY TO ANY AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO
THIS AGREEMENT OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING HERETO.  In the
event of an Action, this Agreement may be filed as a written consent to trial by
a court.

 

3.8                               Time.  Time is of the essence in the
performance of this Agreement.

 

3.9                               Counterparts.  This Agreement may be executed
in two or more counterparts, each of which will be deemed an original but all of
which together will constitute one and the same instrument.

 

5

--------------------------------------------------------------------------------


 

3.10                        Headings.  The article and section headings
contained in this Agreement are inserted for convenience only and will not
affect in any way the meaning or interpretation of this Agreement.

 

3.11                        Governing Law.  This Agreement and the performance
of the parties’ obligations hereunder will be governed by and construed in
accordance with the laws of the State of Delaware, without giving effect to any
choice of Law principles that would apply any other Law.

 

3.12                        Effectiveness. For the avoidance of doubt, this
Agreement shall only become effective as of the Closing as defined in the
Transaction Agreement.  In the event that the Transaction Agreement is
terminated in accordance with its terms, this Agreement shall automatically and
immediately terminate.

 

3.13                        Amendments and Waivers.  No amendment, modification,
replacement, termination, or cancellation of any provision of this Agreement
will be valid, unless the same will be in writing and signed by the Parent,
Company and Kim (and, if prior to the Closing, RG).  Neither any failure nor any
delay by any party hereto in exercising any right, power or privilege under this
Agreement or any of the documents referred to in this Agreement will operate as
a waiver of such right, power or privilege, and no single or partial exercise of
any such right, power or privilege will preclude any other or further exercise
of such right, power or privilege or the exercise of any other right, power or
privilege. To the maximum extent permitted by applicable law, (a) no claim or
right arising out of this Agreement or any of the documents referred to in this
Agreement can be discharged by one party hereto, in whole or in part, by a
waiver or renunciation of the claim or right unless in writing signed by the
other parties hereto; (b) no waiver that may be given by a party hereto will be
applicable except in the specific instance for which it is given; and (c) no
notice to or demand on one party hereto will be deemed to be a waiver of any
obligation of that party or of the right of the party giving such notice or
demand to take further action without notice or demand as provided in this
Agreement.

 

3.14                        Severability.  The provisions of this Agreement will
be deemed severable and the invalidity or unenforceability of any provision will
not affect the validity or enforceability of the other provisions hereof;
provided that if any provision of this Agreement, as applied to any party hereto
or to any circumstance, is adjudged by a Governmental Authority, arbitrator or
mediator not to be enforceable in accordance with its terms, the parties hereto
agree that the Governmental Authority, arbitrator, or mediator making such
determination will have the power to modify the provision in a manner consistent
with its objectives such that it is enforceable, and/or to delete specific words
or phrases, and in its reduced form, such provision will then be enforceable and
will be enforced.

 

3.15                        Expenses.  Except as otherwise expressly provided in
this Agreement or the Rollover Agreement, each party hereto will bear its own
costs and expenses incurred in connection with the preparation, execution and
performance of this Agreement and the transactions contemplated hereby and
thereby including all fees and expenses of agents, representatives, financial
advisors, legal counsel and accountants.

 

6

--------------------------------------------------------------------------------


 

3.16                        Construction.  The parties hereto have participated
jointly in the negotiation and drafting of this Agreement.  If an ambiguity or
question of intent or interpretation arises, this Agreement will be construed as
if drafted jointly by the parties hereto and no presumption or burden of proof
will arise favoring or disfavoring any party hereto because of the authorship of
any provision of this Agreement.  Any reference to any federal, state, local, or
foreign Law will be deemed also to refer to Law as amended and all rules and
regulations promulgated thereunder, unless the context requires otherwise.  The
words “include,” “includes,” and “including” will be deemed to be followed by
“without limitation.”  Pronouns in masculine, feminine, and neuter genders will
be construed to include any other gender, and words in the singular form shall
be construed to include the plural and vice versa, unless the context otherwise
requires.  The words “this Agreement,” “herein,” “hereof,” “hereby,”
“hereunder,” and words of similar import refer to this Agreement as a whole and
not to any particular subdivision unless expressly so limited.  The parties
hereto intend that each representation, warranty, and covenant contained herein
will have independent significance.  If any party hereto has breached any
representation, warranty, or covenant contained herein in any respect, the fact
that there exists another representation, warranty or covenant relating to the
same subject matter (regardless of the relative levels of specificity) which the
party has not breached will not detract from or mitigate the fact that such
party is in breach of the first representation, warranty, or covenant.

 

3.17                        Remedies.  Except as expressly provided herein, the
rights, obligations and remedies created by this Agreement are cumulative and in
addition to any other rights, obligations, or remedies otherwise available at
Law or in equity. Except as expressly provided herein, nothing herein will be
considered an election of remedies.

 

3.18                        Electronic Signatures.

 

(a)                                 Notwithstanding the Electronic Signatures in
Global and National Commerce Act (15 U.S.C. Sec. 7001 et.seq.), the Uniform
Electronic Transactions Act, or any other Law relating to or enabling the
creation, execution, delivery, or recordation of any Contract or signature by
electronic means, and notwithstanding any course of conduct engaged in by the
parties hereto, no party hereto will be deemed to have executed this Agreement
or other document contemplated thereby (including any amendment or other change
thereto) unless and until such party shall have executed this Agreement or other
document on paper by a handwritten original signature or any other symbol
executed or adopted by a party with current intention to authenticate this
Agreement or such other document contemplated.

 

(b)                                 Delivery of a copy of this Agreement or such
other document bearing an original signature by facsimile transmission (whether
directly from one facsimile device to another by means of a dial-up connection
or whether mediated by the worldwide web), by electronic mail in “portable
document format” (“.pdf”) form, or by any other electronic means intended to
preserve the original graphic and pictorial appearance of a document, will have
the same effect as physical delivery of the paper document bearing the original
signature.  “Originally signed” or “original signature” means or refers to a
signature that has not been mechanically or electronically reproduced.

 

[Signature page follows]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Parent, Company and Kim have executed and delivered this
Non-competition Agreement as of the date first above written.

 

 

JOE’S JEANS INC.

 

 

 

 

 

By:

/s/ Hamish Sandhu

 

Name: Hamish Sandhu

 

Title: CFO

 

 

 

HUDSON CLOTHING HOLDINGS, INC.

 

 

 

 

 

By:

/s/ Hamish Sandhu

 

Name: Hamish Sandhu

 

Title: CFO

 

 

 

 

 

/s/ Peter Kim

 

PETER KIM

 

Signature Page to Non-Competition Agreement

 

8

--------------------------------------------------------------------------------